Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 May 2022 regarding the double patenting rejections of record have been fully considered, but they are not persuasive as it relates to instant Claim 1. Applicant argues that a configuration of anode – separator – coating – cathode would not amount to a coated anode as required by the ‘424 application, and therefore the claims are patentably distinct. This is not persuasive because by reciting that the coating may be on “at least one surface of the porous separator”, instant Claim 1 undoubtedly allows for a configuration of anode – coating – separator – cathode which does amount to a coated anode as required by the ‘424 application Claim 1 and as such, ‘424 Claim 1 reads on instant Claim 1. Further, Goetzen (US 9997755 B2), of record, obviates additional alternative layer structures encompassed by the scope of the claims since it teaches the coating claimed in both the instant claims as indicated below and indicates that the coating may be formed on a separator support component or on a generic electrode alternatively (see column 2 lines 23-29 and column 3 lines 44-67). Therefore, the double patenting rejections of record are upheld below, except the double patenting rejections of record of Claims 5 and 13-16, which upon reconsideration are withdrawn.
Applicant’s arguments filed 22 May 2022 regarding the prior art rejections of record have been fully considered, but they are not persuasive. Applicant first argues that Goetzen relies upon the block polymer to impart porosity to the non-porous aluminum oxide/ hydroxide separator. This is simply incorrect, as column 2 lines 59-65 clearly indicate that the aluminum oxide/ hydroxide used as a main constituent in the invention is itself a “temperature-stable, porous, inorganic compound”. As such, applicant’s indication that the instant electrically non-conductive separator is by its nature porous does not represent any difference over the prior art. Applicant next argues that the porous polymer block of Goetzen is unlike the instant star polymer coating because the instant star polymer coating is not porous. However, there is no claim that requires the instant star polymer coating to be non-porous. Applicant next argues that while the block copolymers of Goetzen are hydrophobic, the ionically conductive functional groups attached to the arms of the claimed star polymer impart a degree of hydrophilicity to the otherwise hydrophobic electrically non-conductive porous separator. As a preliminary matter, Goetzen at column 12 line 61- column 13 line 4 indicates that “despite the fact that the block copolymers used as binders are largely hydrophobic, wetting of the separators with electrolyte occurs spontaneously; in other words, when a drop of this kind is applied to the porous layer, this layer is immediately wetted, and a spreading of the drop is observed.” Further, the degree of hydrophobicity or hydrophilicity of the arms of the claimed star polymer is not claimed. The claims only require that the core of the star polymer is hydrophobic in Claim 1. Applicant next argues that column 3 lines 63-67 does not read on the non-woven fibers of Claim 13, particularly indicating that the support taught in this citation is not part of the aluminum hydroxide/ oxide block polymer porous separator and is strictly a support for the porous separator in order for the block polymer to be self-supporting. This is not persuasive because the citation specifically indicates that a permanent support, such as a porous polyolefin separator remains in the separator application. As such, the permanent support is necessarily a part of the collective structure forming the separator and reading on the claimed separator. Further, it is nonsensical for a support to be necessary in order to impart a self-supporting ability of the block polymer, as self-supporting clearly means that no support is necessary. This is also evidenced by the fact that a temporary support may be used as indicated in column 3 lines 48-62 and the permanent support is optional (“the layer may also be applied to one or both sides of a permanent support”). Finally, applicant argues that “since the block polymer of Goetzen are hydrophobic, it follows that they cannot have an ion-conductive polar functional groups since such groups would necessarily result in the Goetzen block polymers having a degree of hydrophilicity, which is clearly not the case.” However, applicant has not provided any evidence (attorney arguments do not take the place of evidence where evidence is necessary, see MPEP 716.01(c)) to support this assertion. Further, applicant has not provided any meaningful difference between applicant’s PMAA arms as recited by instant Claims 9 and 10 and that of Goetzen, which would result in any difference in the ion-conducting ability of the arms of the polymer. As such, applicant’s arguments do not address the examiner’s position that the PMAA monomer recited by Goetzen meets the same material required by instant Claims 9 and 10, resulting in Goetzen inherently having the claimed ion conducting ability. Therefore, the prior art rejections of record are upheld below.

Double Patenting
Claims 1-4 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10 and 12-14 of copending Application No. 16/297,424 in view of Goetzen (US 9,997,755 B2), of record. 
Instant Claim 1 requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode and an electrically non-conductive porous separator between the anode and the cathode, wherein a coating is present on a at least one surface of the porous separator. Reference Claim 1 also requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the anode. Reference Claim 14 also further requires a porous separator between the anode and the cathode. Therefore, instant Claim 1, and reference Claims 1 and 14 all claims effectively encompass a structure of the resulting energy storage device anode – coating – separator – cathode. Further, in terms of the coating itself, both the instant claim and reference Claim 1 require an electrically non-conductive star polymer comprising a core with at least three arms attached to the core wherein at least some of the arms comprise ion-conductive polar functional groups. The scope of instant Claim 1 differs from that of reference Claims 1 and 14 because the instant claims and the ‘424 claims all allow for other layer structures than that recited above and instant Claim 1 particularly requires that the core of the polymer is hydrophobic. However, the alternative layer structures are obviated by Goetzen, which indicates the same coating required by instant Claim 1 and ‘424 Claim 1 is usable as a separator coating or a generic electrode coating (see column 2 lines 23-29 and column 3 lines 44-67) reading on either the positive or negative electrode. Goetzen also obviates the core material of the instant Claim 1 (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer, which reads on the compounds required by instant Claims 6 and 7, and see column 8 line 54- column 9 line 15 regarding crosslinking of the block copolymer, which reads on the compound of instant Claim 8; since hydrophobicity is a material property and the same materials are recited by Goetzen as the instant claims, it would be expected that the claimed core would be hydrophobic). As such, it would have been obvious to one of ordinary skill in the art that the instant Claim 1 and ‘424 Claim 1 are not patentably distinct. 
Instant Claim 2 is identical to reference Claim 2.
Instant Claim 3 is identical to reference Claim 3.
Instant Claim 4 requires that the coating has a thickness between about 1 nm and about 20 nm, which falls within the range of reference Claim 4 of about 1 nm to about 100 nm and overlaps with the range of reference 5 of about 5 nm to about 20 nm.
Instant Claims 6-8 require that the cores of the star polymers comprise a hydrocarbon polymer where the hydrocarbon polymer is crosslinked, which encompasses the same hydrocarbon polymers of reference Claims 6-8, and therefore, the hydrophobic core of the instant star polymer would be expected to be an ionically non-conductive polymer.
Instant Claims 9 and 10 require the same (meth)acryl backbone as reference Claim 10.
Instant Claim 11 is identical to reference Claim 12.
Instant Claim 12 is identical to reference Claim 13.

Claim Rejections - 35 USC § 102/103
Claims 1-3, 5-13,15, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goetzen (US 9,997,755 B2), as cited on the IDS filed 05 March 2019, or, in the alternative, under 35 U.S.C. 103 as obvious over Goetzen.
Regarding Claim 1, and 6-13, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11 and examples beginning at column 14 line 41), comprising: an anode comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 11), a LiNi0.33Co0.33Mn0.33O2 (NCM) cathode (see again column 14 lines 41-48 indicating a NCM cathode, reading on both Claims 1 and the metal oxides capable of metal-ion intercalation of Claim 12); and an electrically non-conductive porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on Claim 1, see also column 3 lines 63-67 indicating a nonwoven fiber reading on Claim 13; note that since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity); and at least one surface of the porous separator comprises a coating having a layer comprising a star polymer (“the layer comprising the block copolymer”) wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); 
Although Goetzen is silent as to the ionically conductive polar functional groups of the arms of the star polymer, and the hydrophobic property of the core, absent any claimed material distinction between the block copolymer of Goetzen and that of the claim and also absent any specific material restrictions within the scope of the claim, these properties would be inherently met by the block copolymer Goetzen.
In the alternative, since Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material (see column 8 lines 4-16) for the copolymer reading on the claimed star polymer, particularly on Claims 9-10, there does not appear to be a distinction between the instant PMAA backbone that includes an ionically conductive polar functional group and that of Goetzen. Therefore, it would be expected that the PMAA monomer materials reading on the instant Claims 9 and 10 would include ionically conductive polar functional groups as required by Claim 1 since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive functional group” that are not appreciated by Goetzen. Additionally, since Goetzen goes on to teach that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claims 6 and 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8, there does not appear to be a distinction between the instant hydrophobic core materials and those materials recited by Goetzen. Therefore, it would be expected that the materials recited by the instant claims for the core and appreciated by Goetzen would also be hydrophobic as hydrophobicity is also a function of the material used.
Regarding Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 5, since the Goetzen appears to teach the instant star polymer, it would be inherent that the star polymer of Goetzen would increase the wettability of the surface of the porous separator with respect to the electrolyte absent any claimed difference between the star polymer of the instant application and that of Goetzen.
Regarding Claim 15, Goetzen further teaches that the porous separator comprises voids (pores) having an average characteristic dimension of 10nm to 300nm (see column 4 lines 39-43), which falls within the claimed range of about 1nm to about 100 microns, which is 10,000nm.
Regarding Claims 21 and 23-24, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11 and examples beginning at column 14 line 41), comprising: an anode comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil), a cathode comprising LiNi0.33Co0.33Mn0.33O2 (NCM) (see again column 14 lines 41-48 indicating a NCM cathode, reading on the metal oxides capable of metal-ion intercalation); and an electrically non-conductive porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on; note that since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity); and at least one surface of the porous separator comprises a coating having a layer comprising a star polymer (“the layer comprising the block copolymer”) wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core, noting that the range of Goetzen “at least 3 arms” includes the instant range of “at least 6 arms”); 
Although Goetzen is silent as to the ionically conductive polar functional groups of the arms of the star polymer, and the hydrophobic property of the core, absent any claimed material distinction between the block copolymer of Goetzen and that of the claim and also absent any specific material restrictions within the scope of the claim, these properties would be inherently met by the block copolymer Goetzen.
In the alternative, since Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material (see column 8 lines 4-16) for the copolymer reading on the claimed star polymer, particularly on Claims 9-10, there does not appear to be a distinction between the instant PMAA backbone that includes an ionically conductive polar functional group and that of Goetzen. Therefore, it would be expected that the PMAA monomer materials reading on the instant Claim 21 would include ionically conductive polar functional groups since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive polar functional group” that are not appreciated by Goetzen. Additionally, since Goetzen goes on to teach that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claims 6 and 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8, there does not appear to be a distinction between the instant hydrophobic core materials and those materials recited by Goetzen. Therefore, it would be expected that the materials recited by the instant claims for the core and appreciated by Goetzen would also be hydrophobic as hydrophobicity is also a function of the material used.

Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen or, in the alternative obvious over Goetzen as applied to Claim 1 above, and further in view of Zhang (US 2021/0143511 A1), of record. 
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore does not meet the claims requiring a thickness of between 1nm and 20nm in Claim 4.
However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode would “coat” the anode as claimed (see figures 4 and 11). Finally, Zhang also teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed ranges (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microporous membrane with the anode coating of Goetzen in order to reduce the thickness of the coating by allowing it to enter the pores of the membrane and achieve a separator with lower MD and TD shrinkage even at higher temperatures and higher thermal stability (see Zhang [0065]).
Regarding Claims 14 and 16, although Goetzen teaches a nonwoven fiber separator (see column 3 lines 63-67), Goetzen does not specifically indicate the inclusion of glass fibers or epoxy compounds, or a first layer and a second layer, the first layer comprising a plurality of voids having a first average characteristic dimension, and the second layer comprising a second plurality of voids having a second average characteristic dimension; and the first plurality of voids defines a first pattern of voids in the first layer and the second plurality of voids defines a second pattern of voids in the second layer as required by the claims. However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes. Finally, Zhang also teaches that the porous separator may include nonwoven fibers or polymers (see [0110]), glass fibers (see [0115] indicating fibers and [0110] indicating glass), epoxy compounds (see [0112] indicating epoxy) and first and second layers with voids therein (see [0110] indicating bi- and tri layers, which would be expected to have different characteristic voids as claimed based on the different materials used in each layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic non-woven fiber separator material of Goetzen with the materials and multi-layer structure of Zhang in order to achieve the benefits of Zhang [0099] including (1) desirable level of porosity as observed by SEMs and as measured; (2) desirable Gurley numbers to show permeability; (3) desirable thickness; (4) a desired level of coalescing of the polymeric binder such that the coating is improved relative to known coatings; (4) desirable properties due to processing of the coated separator, including, but not limited to, how the coating is mixed, how the coating is applied to the substrate, how the coating is dried on the substrate, if another coating or material is applied over the coating (for example, a sticky (at least when wet with electrolyte) or adhesive coating, stripes or spots are added), and/or if the coating is (coatings, or layers are) compressed or calendered; (5) improved thermal stability as shown, for example, by desirable behavior in hot tip hole propagation studies; (6) reduced shrinkage when used in a lithium battery, such as a lithium ion battery; (7) improved adhesion between the heat-resistant particles in the coating; (8) improved adhesion between the coating and the substrate; (9) improved adhesion or stick between the coated separator and one or both electrodes of a battery; (10) improved pin removal force and/or coefficient of friction (for example, reduced pin removal force and/or reduced coefficient of friction as compared to uncoated substrate or to typical coated materials); (11) improved wettability or wicking of electrolyte; and/or (12) improved oxidation resistance and/or high voltage performance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goetzen as applied to Claim 21 above, and further in view of Zhang. Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore does not meet the claims requiring a thickness of between 1nm and 20nm in Claim 4.
However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode would “coat” the anode as claimed (see figures 4 and 11). Finally, Zhang also teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed ranges (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microporous membrane with the anode coating of Goetzen in order to reduce the thickness of the coating by allowing it to enter the pores of the membrane and achieve a separator with lower MD and TD shrinkage even at higher temperatures and higher thermal stability (see Zhang [0065]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723